Title: To Thomas Jefferson from William H. Cabell, 21 August 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Richmond Aug: 21. 1807
                        
                        Your two letters of the 19th. were received today—I received no letter from Norfolk this morning, and
                            therefore can communicate no information from that quarter—Directions have been given for the discharge of the Cavalry—The Company of Artillery, and the company of Infantry will be immediately placed under the command of Major Newton, who
                            will receive all necessary instructions—A daily express will be established from the station of the Infantry company to
                            Norfolk; and whenever you may fail to receive a letter from me, you will attribute it either to some derangement in the
                            Post offices from this to Monticello, or to my having failed to hear from Norfolk—
                  I am with the highest respect Sir yr.
                            Ob: St
                        
                            Wm H: Cabell
                            
                        
                    